Citation Nr: 1625193	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  07-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from October 25, 2012 for chronic lumbar myofascial strain.
 
2.  Entitlement to a rating in excess of 40 percent from August 22, 2014 for chronic lumbar myofascial strain, to include entitlement to a 40 percent rating prior to August 22, 2014.

3.  Entitlement to a separate rating for sciatica of the right lower extremity associated with the Veteran's service-connected chronic lumbar myofascial strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from August 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006, June 2014 June, and September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2012, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 10 percent for chronic lumbar myofascial strain.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in October 2013, issued an order granting a Joint Motion for Remand (JMR), vacating the September 2012 Board decision and remanding the claim for additional consideration.

In June 2014, the Board issued a decision which denied the Veteran an initial rating in excess of 10 percent for chronic lumbar myofascial strain prior to October 25, 2012, and granted the Veteran a 20 percent rating for chronic lumbar myofascial strain thereafter.  A June 2014 rating decision implemented the Board's June 2014 decision.  The Veteran again appealed the Board's decision to the Court.

In the meantime, in a September 2014 rating decision the AOJ granted the Veteran an increased rating of 40 percent for chronic lumbar myofascial strain, effective from August 22, 2014.

In a July 2015 Memorandum Decision, the Court affirmed the portion of the Board's June 2014 decision denying entitlement to an initial rating in excess of 10 percent prior to October 25, 2012, but vacated and remanded the portion of the Board's decision denying a rating in excess of 20 percent thereafter for additional consideration.  Accordingly, the period currently on appeal before the Board originates on October 25, 2012.

In February 2016, the Board remanded the above issues in order to provide the Veteran was a hearing before a Veterans Law Judge (VLJ).  Such a hearing was provided in March 2016 via three-way videoconference.  A transcript of this hearing has been associated with the claims file.  Because the requested action was completed, these matters have been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an increased rating for service-connected chronic lumbar myofascial strain effective March 1, 2015 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine at any point prior to August 22, 2014.

2.  The Veteran's back disability did not result in unfavorable ankylosis of the entire thoracolumbar spine at any point prior to March 1, 2015.

3.   The Veteran experienced mild incomplete paralysis of the sciatic nerve of his right lower extremity throughout the period on appeal associated with his service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar myofascial strain have not been met at any point prior to August 22, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  The criteria for a rating in excess of 40 percent for service-connected lumbar myofascial strain have not been met at any point prior to March 1, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

3.   The criteria for a rating not to exceed 10 percent for the Veteran's mild incomplete paralysis of the right lower extremity associated with his service-connected lumbar myofascial strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a DC 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Back Disability

The Veteran is seeking increased ratings and earlier effective dates for the assigned staged ratings for his service-connected chronic lumbar myofascial strain (herein after back disability).  



Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to August 22, 2014, the Veteran's back disability was assigned a 20 percent rating under DC 5237, for lumbosacral strain.  Effective August 22, 2014, he was assigned an increased 40 percent rating under this same DC.  

VA regulations also provide disabilities relating to the back may be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  VA regulations provide that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Therefore, the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Formula, Note 2.

Under the General Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion is limited to 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A higher 40 percent rating is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Id.  Finally, a 50 or 100 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, respectively.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Back disabilities may also be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS Formula), whichever results in the higher rating for the Veteran.  Under the IVDS formula, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A higher 40 percent rating is warranted for such episodes having a total duration of at least four weeks but less than six during a twelve month period.  Finally, a maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during a twelve month period.  Id.  VA regulations define incapacitating episodes as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id Note (1).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness under 38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned due to healed injury should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance, in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

VA regulations also provide that any neurologic impairment (to the extent one is found to exist) should be rated separately and then combined with the orthopedic rating.  38 C.F.R. § 4.71a, Note 1.  

As discussed, prior to August 22, 2014 the Veteran was assigned a 20 percent rating for his service-connected back disability.  In October 2012, he was provided with a VA examination.  This examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined him.  The examiner indicated the Veteran was diagnosed with lumbar strain and degenerative disc disease, however he was not able to clarify which of the Veteran's symptoms was attributable to his service-connected back disability.  Accordingly, his back symptoms will all be considered together.

During the examination, range of motion testing was conducted.  The Veteran demonstrated flexion to 50 degrees, extension to 10 degrees, bilateral flexion to 10 degrees bilaterally and rotation to 10 degrees bilaterally, all with pain at end ranges.  Repetitive use testing was conducted, and the Veteran did not demonstrate any additional limitation of motion.  The examiner noted the Veteran experienced less movement than normal, weakened movement, pain, disturbance of locomotion, and localized tenderness or pain to palpation in his lower lumbar paraspinal.  Furthermore, he demonstrated guarding and muscle spasm severe enough to result in abnormal gait, and as a result used a cane.  Imaging studies revealed no vertebral fracture, and the examiner opined the Veteran had no IVDS.  The Veteran reported experiencing flare-ups of increased pain while bending.

Due to his limitation of motion and guarding and muscle spasm resulting in abnormal gait, the Veteran met the criteria for his currently assigned 20 percent rating.  However, this examiner's report does not suggest he experienced forward flexion limited to 30 degrees or less or favorable ankylosis of the spine, the criteria associated with a higher rating.  

In making this determination, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, or incoordination, including flare-ups.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, the Veteran reported experiencing flare-ups of increased pain only, and did not describe any additional functional loss during flare-ups.  Although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the Veteran described his flare-ups occurred during "bending."  As part of his range of motion testing during his examination, the Veteran was asked to bend in all directions.  Therefore, by his own description, any flare-up of pain would have been present during the bending required by his examination, and would be reflected in the examiner's report.  Accordingly, the evidence, including the Veteran's competent lay statements, does not establish the Veteran experienced any additional limitation of motion or other functional impairment during flare-ups that was not reflected by this VA examiner's report.

Accordingly, the criteria associated with a higher, 40 percent, rating were not met at this time.

Following his examination, the Veteran sought emergency room treatment for his chronic back pain in January 2013.  The following month he reported increased back pain from walking more, and his treating medical professional advised him to lose weight.  In July of that year, the Veteran against sought emergency room treatment for low back pain, which he described as 6 or 7 out of 10.  The treating medical professional noted the Veteran had palpation of the paraspinal muscles.  In September of that year he continued to report ongoing back pain that intensified with activity.  

In May 2014, the Veteran's back pain was evaluated at a VA medical facility.  The medical professional noted the Veteran had previously been referred to physical therapy for his low back pain, but declined to participate due to the level of pain he experienced.  He had also previously been given a TENs unit and underwent spinal injections, but these were discontinued "due to the presence of epidural fat in your spine."  The Veteran reported his pain was worse with lifting and bending, and experienced tightness with flexion of the low back. 

These medical records reflect the Veteran continued to experience symptoms of his back disability, including pain upon motion.  However, these records do not contain any suggest the Veteran's forward flexion was limited to 30 degrees or less or that he experienced favorable ankylosis of the spine.  Therefore, an increased rating was not warranted at this time.

In August 2014, the Veteran was provided with an additional VA examination.  The examiner again reviewed the Veteran's claims file and personally interviewed him.  The examiner indicated the Veteran was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and degenerative disc disease, and opined all these diagnosis contributed to his loss of range of motion.  The Veteran described constant low back pain, and flare-ups of increased pain with walking.  Range of motion testing demonstrated forward flexion to 40 degrees with pain starting at 30 degrees, extension to 10 degrees with pain starting at 5 degrees, lateral rotation to 15 degrees with pain starting at 5 degrees bilaterally, and lateral rotation to 20 degrees with pain at end regions bilaterally.  After repetitive use, his range of motion was limited to flexion to 30 degrees, extension to 5 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  The examiner opined the Veteran demonstrated functional loss of less movement than normal, pain on movement, interference with sitting, standing, and/or weight-bearing, and localized tenderness to palpation of bilateral paraspinal muscles.  Additionally, muscle spasm of the thoracolumbar spine was noted which resulted in abnormal gait or contour.  The examiner also opined the Veteran did not have IVDS, muscle atrophy, or ankylosis of the spine.  

Because the Veteran experienced forward flexion limited to 30 degrees when contemplating his pain and fatigue after repetitive use, he met the criteria for a higher 40 percent rating effective the date of the examination.  In order to warrant an increased 50 percent rating, the evidence must establish the Veteran experienced unfavorable ankylosis of the entire thoracolumbar spine.  However, as discussed, this examiner specifically opined the Veteran did not have any ankylosis of the spine.  Accordingly, an increased rating is not warranted.

In reaching this determination, the Board has considered the Veteran's report of flare-ups of increased pain with walking.  However, the Veteran again has described only increased pain, and no additional limitation of motion or other functional impairment, during his flare-ups.  Although pain can cause functional limitation, pain alone does not constitute compensable functional impairment.  Therefore, even considering the Veteran's competent law statements describing flare-ups of increased pain after walking, his lay descriptions do not suggest functional impairment of ankylosis of the spine, the criteria associated with a higher rating.  Therefore, the Veteran's reported flare-ups do not warrant an increased rating.

The claims file does not contain any additional medical evidence relevant to the Veteran's service-connected back disability prior to March 2015.  Furthermore, the evidence does not suggest the Veteran experienced IVDS or incapacitating episodes requiring back rest at any point during the period on appeal, and therefore ratings based on the IVDS system are not warranted.
Based on the foregoing, the evidence does not establish the Veteran's service-connected back disability warranted a rating in excess of 20 percent at any point prior to August 22, 2014, or a rating in excess of 40 percent at any point prior to March 1, 2015.  

However, as will be discussed below, the Veteran's testimony during his March 2015 decision review office hearing and his March 2016 hearing before the undersigned VLJ suggest his symptoms have increased in severity.  Accordingly, entitlement to an increased rating during the period after March 1, 2015 will be addressed in the remand portion below.

Neurological Impairment

As discussed above, VA regulations provide that any neurological impairment associated with the Veteran's service-connected back disability should be separately rated.  See 38 C.F.R. § 4.71a, Note 1.  As will be discussed, entitlement to a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity is warranted throughout the period on appeal.

Under VA regulations relating to paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis.  A higher, 20 percent, rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.

The evidence reflects the Veteran has consistently reported experiencing symptoms of pain radiating from his back down his right leg.  See e.g. July 2013 VA treatment record.  This pain was also consistently diagnosed as sciatica of the right lower extremity due to low back pain.  See e.g. July 2013 VA treatment record and May 2014 VA treatment record.  

During his August 2014 VA examination, the examiner opined the Veteran's radiculopathy involved the L4/L5/S1/S2/S3 nerve roots of the sciatic nerve of the Veteran's right side.  This examiner also opined the Veteran's right sided sciatica was mild in severity.  The medical evidence does not include any other estimation or quantification of the severity of the Veteran's sciatica of his right lower extremity.  Symptoms consistent with moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve is not shown.  Therefore, a rating no higher than 10 percent is warranted for the Veteran's mild incomplete paralysis of his sciatic nerve in his right lower extremity.  To this limited extent, the Veteran's appeal is granted.

The Board has also considered whether the Veteran experienced any additional neurological abnormalities associated with his service-connected back disability.  The evidence suggests the Veteran has occasionally reported pain radiating into his lower left extremity as well, for example during his August 2014 VA examination.  However, these complaints of left leg pain have not been diagnosed as sciatica or other radicular pain from his service-connected back disability at any point during the period on appeal.  Instead, the most recent VA examiner specifically opined the Veteran's left side was not affected by radiculopathy.  Accordingly, no separate or higher rating based on radiculopathy in the left lower extremity is warranted.

The evidence does not establish the Veteran experienced any additional neurological abnormalities associated with his service-connected back disability.  Instead, during his October 2012 VA examination, the examiner specifically opined the Veteran did not have any neurological abnormalities.  The most recent August 2014 VA examiner also opined the Veteran did not have any other neurologic abnormalities other than his discussed right leg sciatica.  Accordingly, no additional separate or higher ratings for associated neurological abnormalities are warranted.

Consideration of Extraschedular Rating

In reaching the above determinations, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability and associated right leg incomplete paralysis of the sciatic nerve that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain, tightness, and limitation of motion in his back, and pain which radiated into his right leg.  The Veteran's reports of pain, tightness, and limitation of motion were specifically considered by the schedular criteria assigned above.  His higher staged rating was assigned specifically for additional limitation of motion caused by his pain and fatigue after repetitive use.  Furthermore, his complaints of pain radiating into his right leg serve as the primary basis for his separately assigned rating for right leg sciatica.  The Veteran has not reported any additional symptoms which were not contemplated by the schedular criteria assigned.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  






Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
The Board observes that the January 2006 letter was sent to the Veteran prior to the December 2006 rating decision. The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pele'i v. Princii, 18 Vet. App. 112 (2004).  The Board further acknowledges that VCAA notice provided in the May 2008 letter, in accordance with Dingess, was sent after the initial adjudication of the
Veteran's claim.  Nevertheless, the Board finds this error non prejudicial to the Veteran.  See Mayfield v. Nicholson, 1 Vet. App. 103 (2005).  In this regard, the notice provided in the May 2008 letter fully complied with the requirements of 38 U.S.C.A § 5 103(a) (2009), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was readjudicated on several occasions.  Therefore, there is no harm to the Veteran in proceeding with adjudication of this appeal. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, and records from the Social Security Association have all been obtained and associated with the claims file.  

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from his private representative and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disability, specifically regarding the current severity of his symptoms.  In addition, no outstanding pertinent evidence not yet included in the claims file was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected lumbar myofascial strain prior to August 22, 2014 is denied.

Entitlement to a rating in excess of 40 percent for service-connected lumbar myofascial strain prior to March 1, 2015 is denied.

Entitlement to a 10 percent for the Veteran's mild incomplete paralysis of the right lower extremity associated with his service-connected lumbar myofascial strain is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As discussed above, remand is required regarding the appropriate rating for the Veteran's service-connected back disability effective March 2015.  In a March 2015 hearing before the decision review officer (DRO), the Veteran reported occasionally his back tightened and required him to sit or stand in order to obtain relief.  He also reported experiencing flare-ups of pain approximately two to three times per month during which he couldn't leave the house and had to stay at home.  See DRO hearing transcript pg 5.  The Veteran described these symptoms had gotten worse with age.  He continued to describe increased symptoms during his March 2016 hearing with the undersigned VLJ, including flares of pain which would wake him at night.  See VLJ hearing transcript pg. 4.  

Because the Veteran's competent lay descriptions suggest his pain has contributed to increased functional impairment of his service-connected back disability, remand is required in order to obtain an additional VA examination the evaluate the current severity of his back disability.  Because the Veteran first described these increased symptoms during his March 2015 hearing before the DRO, the question of entitlement to a rating in excess of 40 percent for the period effective March 1, 2015 requires remand.

The issue of entitlement to TDIU is intertwined with adjudication of entitlement to an increased rating for the Veteran's service-connected back disability, and therefore must be remanded as well.

As this case is being remanded, the AOJ should also obtain any updated, relevant, VA treatment records, including any records at the VA medical facility in Milwaukee since April 2015, and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records, including any records at the VA medical facility in Milwaukee since April 2015, and associate them with the claims file.

2.  Then, schedule the Veteran for an examination to evaluate the current severity of his service-connected back disability.  All required testing should be completed, and the examiner is asked to address the Veteran's competent lay descriptions of pain and flare-ups.

3.  Then, readjudicate the appeals, including the Veteran's claim for TDIU.  If the claims remain denied, issue a supplement statement of the case and provide the Veteran and his representative adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


